Citation Nr: 0432864	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for the veteran's left knee disability.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for anemia.

4. Entitlement to service connection for a psychiatric 
disorder to include anxiety disorder and post-traumatic 
stress disorder (PTSD).

5. Entitlement to service connection for right shoulder 
bursitis.

6. Entitlement to service connection for joint pain of the 
hands due to an undiagnosed illness.

7. Entitlement to service connection for joint pain of the 
left shoulder due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1991 with additional days of inactive and/or active duty for 
training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
that established service connection and assigned a 
noncompensable disability evaluation for left knee 
disability, and denied service connection for a skin 
disorder, nervous condition, anemia, and for joint pain of 
the shoulders and hands.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected left 
knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
evaluation of the veteran's left knee disability.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The issues of service connection for a skin disorder, anemia, 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran has complained of pain and giving away of the 
left knee disability.

2. In-service evidence is negative for complaints of, 
treatment for, or diagnoses of right shoulder bursitis or 
joint pain of the hands and the left shoulder.

3. There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and any current right shoulder bursitis or complaints 
of joint pain of the hands and the left shoulder.

4. There is no objective evidence on file which tends to show 
that the veteran currently exhibits joint pain of the hands 
and the left shoulder.

5. The veteran had active military service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1. Criteria for a ten (10) percent disability evaluation have 
been met for service-connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257 
(2004); VAOPGCPREC 23-97 (July 1, 1997; revised on July 24, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

2. Right shoulder bursitis or joint pain of the hands and 
left shoulder were not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307 (2004).

3. The veteran does not have an undiagnosed illness 
manifested by complaints of joint pain of the hands and left 
shoulder that was incurred in active service.  38 U.S.C.A. §§ 
1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Knee Disability

A. Applicable Law and Regulations

Criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004) 
evaluate impairment of the knee (other impairment of the 
knee, recurrent subluxation or lateral instability).  A 10 
percent rating is assigned when the disability is slight; a 
20 percent rating is assigned when the disability is 
moderate; and a 30 percent rating is assigned for severe 
impairment.

Other criteria also could apply.  Ankylosis of the knee is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2004).  Evaluations ranging from 30 to 60 percent are 
permissible depending on the extent of disability.  

Dislocated semilunar cartilage with frequent locking, pain, 
and effusion into the joint is assigned 20 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2004).  

Symptomatic semilunar cartilage after removal is assigned a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2004).  

Limitation of flexion and extension, respectively, are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(2004).  Under Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees.  Higher 
evaluations may be assigned for greater degrees of limitation 
of flexion.  Under Diagnostic Code 5261, a 10 percent rating 
is assigned if extension of the leg is limited to 10 degrees.  
Higher evaluations are warranted for higher degrees of 
limitation of extension.

Impairment of the tibia and fibula, with malunion or 
nonunion, is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004), and assigned ratings of 10 to 40 percent, 
depending on the severity of the disability.  

B. Relevant Evidence and Analysis

A December 1997 x-ray report shows an assessment of 
unremarkable examination of the knee.  The November 1997 VA 
compensation examination report shows complaints of pain of 
the left knee.  At that time, the veteran exhibited full 
range of motion of the left knee, but pain was noted in the 
last degree of the measured range of motion.

The May 2003 VA compensation examination report shows 
complaints of constant left anterior and inferior and medial 
knee pain and swelling.  The veteran reported pain with 
prolonged bending and squatting of the knee and increased 
pain going up the stairs.  She also complained of occasional 
giving away but denied locking.  The veteran reported that 
she was unable to run on physical training in National Guard 
during flare-ups but was able to continue work as a 
circulating nurse.  On examination, the veteran exhibited 
flexion of 123 degrees.  The veteran was not additionally 
limited by constant pain, fatigue, weakness or lack of 
endurance following repetitive use.  However, additional pain 
with flare-ups was shown.  The veteran exhibited tenderness 
to palpation at medial knee joint at pes anserinus bursa and 
patellar tendon.  The veteran ambulated with mild left lower 
extremity limp.  Diagnosis of left knee patella tendonitis 
and pes anserine bursitis of the left knee were advanced.

With respect to limitation of flexion and extension of the 
left knee, recent VA compensation examination evidence 
indicates that the veteran has 123 degrees for flexion and 
zero degrees for extension, with no functional limitation or 
loss due to pain but additional pain due to flare-ups.  As 
123 degrees in flexion greatly exceeds the 45-degree 
limitation for which a minimum 10 percent rating is assigned 
under Diagnostic Code 5260, no compensable evaluation is 
warranted under this Code.  As for extension, the greater the 
limitation of movement in terms of numerical degrees, the 
higher the disability percentage rating assigned under 
Diagnostic Code 5261  (e.g., limitation to 5 degrees is 
assigned a zero percent; limitation to 45 degrees is assigned 
a 50 percent).  Here, the veteran has zero degree for 
extension, which does not meet the requirement for a minimum 
10 percent rating (extension limited to 10 degrees).  
Accordingly, no compensable rating is permissible under 
Diagnostic Code 5261.

As there is no evidence of ankylosis of the left knee, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum, no evaluation is permissible under Diagnostic 
Codes 5256, 5258, 5259, 5262, and 5263.

Notwithstanding the above, the Board has considered 
Diagnostic Code 5257, which assigns a minimal 10 percent 
rating for a slight disability of the knee due to subluxation 
or lateral instability.  Recent VA compensation examination 
evidence indicates that the veteran has pain due to flare-
ups, complained of her knee occasionally giving away, and 
that she exhibits a mild limp of her left leg.  This is 
evidence of slight impairment and the resolution of 
reasonable doubt in the veteran's favor requires the 
assignment of a 10 percent rating for the left knee 
disability under Diagnostic Code 5257.  A higher evaluation 
is not warranted, as there is no evidence that the veteran 
exhibits moderate impairment of the knee.  She has complained 
that her knee gives away only occasionally and the VA 
examiner assessed that there are no additional limitation of 
motion due to constant pain, fatigue, weakness or lack of 
endurance following repetitive use.  Moreover, the evidence 
shows that the veteran is able to work as a circulating 
nurse.  The Board finds that the evidence does not show 
moderate impairment, but only a slight impairment; a 10 
percent evaluation is warranted for her knee disability.




II. Right Shoulder Bursitis and Joint Pain of the Hands and 
Left Shoulder

A. Applicable Law and Regulations

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2004).  

As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service; and (3) a relationship or nexus between 
the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

The Board notes that the veteran served a part of her active 
duty in Southwest Asia during the Persian Gulf War. There are 
statutory and regulatory provisions relating specifically to 
undiagnosed illness claims pertaining to veterans who served 
abroad in the Gulf War at 38 U.S.C.A. §§ 1117 and 1118 and 38 
C.F.R. § 3.317. In general, service connection may be 
established for chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2006. 38 U.S.C.A. § 
1117(a)(1), (2), (b); 38 C.F.R. § 3.317(a)(1) (2003).

Subject to various conditions, service connection may be 
granted under these provisions if there are objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as fatigue, signs and symptoms involving the 
skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs and 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, and abnormal weight loss. 
By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis. There must be objective signs that are perceptible 
to an examining physician and other non- medical indicators 
that are capable of independent verification. There must be a 
minimum of a 6-month period of chronicity. There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Gulf War. See 38 U.S.C.A. §§ 1117, 1118 
and 38 C.F.R. § 3.317.

Further, Section 202(a) of the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 
115 Stat. 976 (2001) amended 38 U.S.C. 1117 to expand the 
definition of "qualifying chronic disability" (for service 
connection) to include not only (1) a disability resulting 
from an undiagnosed illness as stated in prior law; but also 
(2) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome (IBS)) that is defined by a cluster 
of signs or symptoms; and (3) any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service connection under 38 U.S.C. § 1117(d). A "qualifying 
chronic disability" includes one or any combination of these 
three types of illnesses. See 38 U.S.C.A. § 1117.

38 C.F.R. § 3.317 was amended to incorporate these changes, 
and that amendment was made retroactively effective to March 
1, 2002. See 68 Fed. Reg. 34,539-543 (June 10, 2003). New 38 
C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." It was further 
stated that chronic multisymptom illnesses of partially 
understood etiology and pathophysiology would not be 
considered medically unexplained.

The Board further notes that VA General Counsel has opined 
that if signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Gulf War 
presumption of service connection does not apply. See 
VAOPGCPREC 8-98 (August 3, 1998).

A. Relevant Evidence

A July 1990 National Guard physical examination shows 
assessment of normal upper and lower extremities.  The March 
1991 separation physical examination shows assessment of 
normal upper and lower extremities.  A December 1993 
quadrennial physical examination for the National Guard shows 
assessment of normal upper and lower extremities.  The 
veteran sustained a left wrist fracture in 1994.

Post-service medical records consist of Persian Gulf War 
examination, VA treatment records, and VA medical 
examinations.  The January 1995 Gulf War examination shows 
complaints of memory loss, flashback, and pruritis rash.  On 
examination, the veteran exhibited normal extremities, 
without edema or musculoskeletal abnormality.  Diagnoses of 
flashback episodes, memory loss problem, pruritic rash, and 
bronchitis episodes were advanced.

A November 1997 VA compensation examination shows complaints 
pain in both hands and shoulders.  The veteran reported that 
she had never gone to sick call for complaints of joint pain 
while in service.  Her history of a left wrist fracture was 
noted.  The veteran denied seeing any physician due to the 
joint condition.  She complained that she could not do 
exercises on physical training due to the joint pain in the 
National Guard.  She referred to pain in both hands and 
shoulders. And indicated limitation of motion of the right 
shoulder.  She denied any other symptoms with regard to the 
rest of her joints.  Examination revealed full range of 
motion of both knees, ankles, elbows and hip.  She exhibited 
90 degrees of abduction in active movement and 180 degrees of 
abduction in passive movement of the right shoulder.  She had 
full range of motion in the left and right wrists.  There was 
no painful motion in all joints in upper and lower 
extremities except for the right shoulder and the left knee.  
A diagnosis of right shoulder bursitis was advanced.

C. Analysis for Joint Pain of the Hands and Left Shoulder

Having reviewed the veteran's service medical records, her 
statements, and lay statement affidavit, the Board notes that 
these records do not evidence that the veteran complained of 
joint pain of the hands or the left shoulder in service.  The 
post-service evidence provides no evidence that any physician 
has attributed the veteran's joint pain of the hands and left 
shoulder to an undiagnosed illness.  In fact, the 1997 VA 
compensation examination shows that the veteran did not 
exhibit any pain on the joints except for her right shoulder 
and her left knee.  Furthermore, there is no evidence that 
the veteran has complained of or treated for any joint pain 
of the hands and the left shoulder since the 1997 VA 
compensation examination.  

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  In this 
case, only the veteran's own statements support her claim 
that she currently experiences joint pain of the hands and 
left shoulder.  

The veteran in this case does have some medical training as a 
nurse.  Ordinarily, a layperson, without medical training, is 
not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time; and so, 
her contentions in her statements in this regard have no 
probative value.  An appropriate medical expert must identify 
such a relationship, which involves a current medical 
diagnosis (and nexus to service).  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  In this case, her statements and opinion is 
outweighed by the fact that post-service medical records lack 
medical evidence establishing the presence of a joint pain of 
the hands and left shoulder.  She has not sought treatment 
for these disorders.  As noted, service connection under 
38 C.F.R. § 3.317 may only be granted if there are objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by signs or symptoms 
delineated in the regulation.  In this case, there are no 
objective indications of a chronic disability.  The veteran's 
complaints must be substantiated with objective indications.  
Because there is no objective evidence which tends to show 
that the veteran currently exhibits joint pain of the hands 
and left shoulder, service connection for those conditions is 
not warranted.


D. Analysis for Right Shoulder Bursitis

Reviewing the record, the Board finds that the veteran is not 
entitled to service connection for right shoulder bursitis.  
In her claim, the veteran asserts that her right shoulder 
pain was due to an undiagnosed illness.  Under 38 C.F.R. 
§ 3.317, undiagnosed illness cannot, by history, physical 
examination and laboratory tests, be attributed to any known 
clinical diagnosis.  Here, the veteran's right shoulder has 
been diagnosed as bursitis and 38 C.F.R. § 3.317 no longer 
applies.

The veteran may be entitled to service connection for her 
right shoulder via direct service connection.  As noted 
above, service connection for a disability is focused upon 
facts, as shown by evidence: (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
Here, the veteran's service medical records do not show 
complaints of, treatment for, or diagnosis of any right 
shoulder conditions.  Furthermore, there is no evidence 
linking the veteran's right shoulder bursitis to her active 
service.  

Although the veteran has asserted that her right shoulder 
bursitis was due to active service, the Board places greater 
probative value on the absence of in-service complaints, 
treatment or diagnosis of a right shoulder condition and the 
absence of competent medical evidence establishing a nexus 
between her military service and her right shoulder bursitis.  
The veteran has not offered a competent medical opinion as to 
the medical causation of her current disability.  Therefore, 
the mere contentions of the veteran as to a medical nexus, no 
matter how well meaning, without supporting medical evidence 
that would etiologically relate her complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  As such, the claim for service connection 
for a right shoulder bursitis is not warranted.

III. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 (2003).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the present case, 
the Board finds the RO has satisfied its obligations under 
the VCAA.

Through the rating decisions, the May 2003 VCAA letter, the 
statement of the case, and the supplemental statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate her claims for service connection and 
increased ratings, and of what evidence VA will seek to 
provide, and the evidence the claimant is expected to 
provide.  

For instance, in the VCAA letter, the veteran was informed 
that in order to establish service connection, the evidence 
must show three things: an injury in military service or a 
disease that began in or was made worse during military 
service, or event in service causing injury or disease; a 
current physical or mental disability; and a relationship 
between her current disability and an injury, disease, or 
event in service.  She was also informed that to be awarded 
with an increased evaluation, she must show that her service-
connected disability had worsened.  She was given a list of 
what additional information or evidence was needed from her 
(information regarding treatment and location of records), 
and was told that VA would request the documents that she 
wished to be included in the claims folder provided she gave 
her release to do so.  In the June 2003 supplemental 
statement of the case, the veteran was informed that VA had 
the responsibility of obtaining relevant records from any 
Federal agency and that VA would make reasonable efforts to 
get relevant records not held by a Federal agency.  Relevant 
medical records have been obtained and lists of that evidence 
were provided to the veteran in the statement of the case and 
supplemental statement of the case.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the VCAA letter 
provided the veteran with the information and evidence needed 
to substantiate the claims, and that letter, along with the 
June 2003 supplemental statement of the case provided the 
veteran with the information indicating which party is 
responsible for obtaining which portion of such information 
and informed her of the opportunity to provide any evidence 
in her possession that pertains to the claims.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
correspondence.  Responding to the May 2003 VCAA letter, the 
veteran indicated that she did not have any treatment with 
private doctors at that time.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and VA treatment records and affording the veteran 
with VA examinations.  The Board concludes, therefore, that a 
decision on the merits at this time with respect to the 
issues on appeal do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

1. A disability evaluation of ten (10) percent is granted for 
her left knee disability, subject to the regulations 
governing award of monetary benefits.

2. Service connection is denied for an undiagnosed illness 
manifested by complaints of joint pain of the hands, 
allegedly due to Persian Gulf War service.

3. Service connection is denied for an undiagnosed illness 
manifested by complaints of joint pain of the left shoulder, 
allegedly due to Persian Gulf War service.

4. Service connection is denied for right shoulder bursitis.


REMAND

In the January 1998 VA Form 21-4142, the veteran indicated 
that Dr. D. Almodova treated her hemorrhage and menstruation 
condition and that Dr. Vilez treated her rashes.  Clinical 
documentation of the cited treatment is not of record.  VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
The Board acknowledges that in the May 2003 statement, the 
veteran indicated that she did not have any treatment with 
private doctors at that time.  However, that statement does 
not negate the fact that she received prior private treatment 
from the above-mentioned examiners.

In the veteran's July 1998 notice of disagreement, the 
veteran asserted that she should be service connected for 
PTSD.  A September 1998 treatment record shows a diagnosis of 
anxiety disorder, R/O PTSD. The veteran has not been afforded 
a VA examination for compensation purposes which addressed 
her claimed psychiatric disability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one. Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  At VA compensation examination is required to 
resolve the issue raised by the instant appeal.

In the November 1997 VA compensation examination, diagnosis 
of anemia was advanced.  The cause of the anemia was unknown.  
The veteran has asserted that her anemia was due to her 
service in the Persian Gulf.  A VA compensation examination 
tailored to Persian Gulf War veterans should be scheduled for 
the veteran.

Under the circumstances, this case is remanded for the 
following:

1. Ask the veteran to provide any evidence in her 
possession that pertains to the claims.

2. Ask the veteran to provide a chronological 
description of her Persian Gulf War experiences 
generally, with emphasis on those events which she 
believes caused her to develop PTSD, including as 
much specific information as possible as to dates, 
places and individuals/units.  She should be 
requested to include in her narrative a description 
of her military occupation and general duties she 
performed at the time, and advised that 
contemporaneous letters to home, medical reports, 
statements from fellow service members, and 
newspaper articles would also be helpful.  

3.  Ask the veteran for the addresses and treatment 
dates of Dr. Almodova and Dr. Vilez.  Thereafter, 
contact all identified health care providers and 
request that he/she forward copies of all available 
clinical documentation pertaining to treatment of 
the veteran for incorporation into the record.  

4. Copies of VA clinical documentation regarding the 
treatment for a psychiatric disorder, anemia, and 
skin disorder after December 15, 1998, 2003, if any, 
should be associated in the claims file.

5.  Once the above development is completed, 
schedule a VA examination to determine the nature of 
any psychiatric disorder.  The examiner should:

a. Review the veteran's medical history and 
the information concerning any stressors.

b. Integrate previous psychiatric findings 
and diagnoses (including any contained in 
medical records associated with the claims 
file) with current findings to obtain a true 
picture of the veteran's psychiatric status.

c. Conduct all necessary special studies or 
tests including appropriate psychological 
testing and evaluation.

d. Make any diagnosis in accordance with the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders-IV 
(DSM-IV). Indicate whether the veteran meets 
the criteria for PTSD contained in DSM- IV, 
and, if she meets the criteria, whether PTSD 
can be related to any stressor or stressors.  

e. Provide a report which includes complete 
rationales for all conclusions reached.

6. Also, schedule VA examination to determine the 
nature of the veteran's anemia.  All indicated tests 
and studies should be accomplished and the findings 
then reported in detail.  A report that includes 
complete rationales for all conclusions reached 
should be provided.  Send the claims folder to the 
examiner for review.  The examination report should 
specifically state that such a review was conducted.  

	(A) The examiner should address the 
following questions:  

	Is it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability of 
50 percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's anemia a) had its onset during 
active service; or b) is in any other way 
causally related to active service?  

	(B) The RO should also afford the veteran 
with VA examination tailored to Persian Gulf 
War veterans, as the veteran has notified VA 
that she served in the Persian Gulf.  It 
should be performed as set out by VA's 
Undersecretary for Health in a September 2000 
Fast Letter (Fast Letter 00-68), and pursuant 
to the specific instructions for examiner(s) 
as found in the revised AMIE Disability 
Examination Worksheets, specifically the 
"Guidelines for Disability Examinations in 
Gulf War Veterans".

7.  The RO should provide the veteran with adequate 
notice of the date and place of any VA examination.  
A copy of all notifications must be associated with 
the claims folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on her claims.  38 C.F.R. § 3.655 
(2004).

8. Thereafter, readjudicate the claims for service 
connection for a skin disorder, anemia, and a 
psychiatric disorder.  If the claims remain denied, 
provide the veteran and her representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on her claims, 
including a summary of the evidence and discussion 
of all pertinent legal authority.  Allow an 
appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



